        Case 2:19-cv-06154-TJS Document 17 Filed 12/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH L. LEWIS                  :                CIVIL ACTION
                                :
     v.                         :
                                :
UNITED STATES PAROLE COMMISSION :                NO. 19-6154


                                      ORDER

      NOW, this 8th day of December, 2020, upon consideration of the Petition for Writ

of Habeas Corpus Pursuant to 28 U.S.C. 2241(c)(3) (Doc. No. 1) and the government’s

response, it is ORDERED that the petition is DENIED WITHOUT PREJUDICE.




                                       /s/ TIMOTHY J. SAVAGE J.
